Citation Nr: 0806816	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
right knee instability, evaluated as 20 percent disabling 
from June 2004, and 10 percent disabling from July 2007.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for atrioventricular block, status post pacemaker 
implant.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1999 to 
May 2004.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection and 
assigned a 10 percent disability rating for each disability, 
effective June 1, 2004.  

In a June 2007 rating decision, the RO increased the initial 
disability rating for the veteran's right knee disability to 
20 percent effective from June 2004, granted a temporary 100 
percent disability rating for convalescence, effective April 
25, 2007 to June 30, 2007, and assigned a 10 percent 
disability evaluation from July 1, 2007.  The veteran 
testified at an RO hearing in February 2007.


FINDINGS OF FACT

1.  Prior to April 2007, the veteran right knee instability 
was productive of severe recurrent subluxation and lateral 
instability.  

2.  Since July 1, 2007, the veteran's right knee has not been 
productive of recurrent subluxation or lateral instability.

3.  The veteran's right knee impairment also includes 
arthritis, with limitation of motion.  

4.  The veteran's right knee has not manifested limitation of 
flexion to 60 degrees or less, or limitation of extension to 
5 degrees or more.  

5.  The veteran's atrioventricular block, status post 
pacemaker implant, is manifested by a workload of 14.8 METs, 
and there is no evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 
percent for osteoarthritis of the right knee have been met 
during the appeal period.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.17a, Diagnostic Code 5003 (2007).

2.  Prior to April 25, 2007, the criteria for a disability 
rating of 30 percent for right knee instability have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Codes 5010, 5256, 5257, 5260-5262 (2007).

3.  Since July 1, 2007, the criteria for a compensable rating 
for right knee instability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5260-5262 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for atrioventricular block, status post pacemaker 
implant have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Codes 7015, 7018 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  With respect 
to this appeal, however, the veteran's claim was one for 
service connection, and his appeal is challenging the initial 
evaluations assigned following the grant of service 
connection.  It has been held that where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 
473, 491, 500 (2006). No further action under the VCAA is 
required.  See also Hartman v. Nicholson, No. 2006-7303 (Fed. 
Cir. Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).  Thus, VA's duty to notify the 
veteran has been satisfied.  

The record also shows that following the veteran's 
disagreement with the RO's evaluation, he was provided a 
statement of the case and a supplemental statement of the 
case which summarized the evidence, set out the criteria for 
evaluating the disabilities at issue, and provided the 
rationale for the decisions that were rendered.  Thereafter, 
the veteran submitted a timely substantive appeal, and he 
presented testimony at a hearing conducted at the RO by a 
hearing officer in February 2007.  Thus, the procedural steps 
required for perfecting the appeal have been fulfilled. 

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2004, March 2007, and June 2007, he was 
afforded formal VA examinations to assess the severity of his 
service-connected disabilities.  As such, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, staged ratings may be assigned as the facts 
warrant.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I.  Right Knee Disability

The veteran is service connected for patellar instability of 
the right knee.  As set out in the Introduction, after 
originally assigning a 10 percent evaluation, the rating was 
subsequently increased to 20 percent, effective June 1, 2004.  
After arthroscopic surgery for this disability on April 25, 
2007, the veteran was awarded a temporary 100 percent 
disability rating during his period of convalescence, under 
the provisions of 38 C.F.R. § 4.30, and following recovery 
and examination, a 10 percent disability rating was then 
assigned, effective July 1, 2007.  

Knee instability is rated under Diagnostic Code 5257, which 
provides for a 10 percent when recurrent subluxation or 
lateral instability is slight, 20 percent when it is 
moderate, and 30 percent when it is severe.

Pursuant to Diagnostic Code 5260, leg flexion limited to 60 
degrees is assigned a 0 percent rating, and flexion limited 
to 45 degrees is assigned a 10 percent evaluation.  It is 
rated 20 percent when it is limited to 30 degrees, and 30 
percent when it is limited to 15 degrees.  Under Diagnostic 
Code 5261, extension limited to 5 degrees is assigned a 0 
percent evaluation, and when limited to 10 degrees it is 
assigned a 10 percent rating.  It is rated 20 percent when it 
is limited to 15 degrees, and 30 percent when it is limited 
to 20 degrees.  

Diagnostic Code 5003 provides, in pertinent part, that 
arthritis will be rated based on limitation of motion under 
the appropriate diagnostic codes for the specific joint.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  The knee is a major joint.  

As indicated above, the veteran was discharged from service 
in May 2004, and submitted his claim for VA benefits in 
August 2004.  A general VA examination was conducted in 
October 2004.  At that time, the veteran reported that his 
right knee would "give out," occasionally swelled, and that 
it used to get sore from running.  He stated that he never 
had any falls, nor did he seek medical care for his right 
knee during his military service.  The examiner found that 
there was no swelling or tenderness.  The patella was 
"quite" loose, however, but did not dislocate on 
manipulation.  Range of motion studies revealed that the 
bilateral flexion was to 150 degrees and extension was to 
zero degrees.  The examiner diagnosed the veteran as having 
right knee patellar instability, with the knee giving out 
occasionally.

VA medical records, dated in September 2006, reflect that the 
veteran reported that he felt as if his right knee would give 
out.  X-rays studies showed elliptical densities within the 
bony structures of the lateral femoral condyle and proximal 
tibia.  There were no acute bony changes identified.  An 
October 2006 addendum noted the multiple bone islands within 
the distal femur and proximal tibia shown on the veteran's x-
ray, and diagnosed him as having mild osteoarthritis.

In December 2006, the veteran complained of right knee pain 
and giving way.  He stated that this had bothered him for 
five years, but that he never experienced any acute injury, 
trauma, or inciting event.  The veteran indicated that his 
right knee pain escalated over the past 2 years and that it 
gave way on a daily basis.  Range of motion studies showed 
that he lacked the terminal 5 degrees of extension, and 
flexion was to 130 degrees.  There was pain with extreme 
flexion.  While there was no effusion, the knee was tender to 
palpation along the medial and lateral joint line very 
posterior, and along the hamstring.  

In February 2007, the veteran complained of his knee giving 
way over the past 5 years.  Range of motion studies showed 
that he lacked the terminal 5 degrees of extension, and 
flexion was to 130 degrees.  There was pain with extreme 
flexion, and some crepitus heard with flexion and extension.  
While there was no effusion, the knee was tender to palpation 
along the medial and lateral joint line very posterior, and 
along the hamstring.  

The veteran underwent surgical physicals in March and April 
2007, which reflected the findings identical to those of his 
December 2006 and February 2007 reports.  He underwent right 
knee arthroscopic surgery on April 25, 2007 in order to 
attempt to remove a loose body. 

VA medical records, dated in May 2007, reflect that the 
veteran reported feeling well and that he had been performing 
his range of motion exercises as instructed.  At that time, 
he was walking without gait abnormality and there was no 
effusion.  The veteran's active resistive range of motion was 
-5 - 0 - 100, and his passive resistive range of motion was 0 
- 0 - 110.  There was distally minimal swelling and the knee 
was sensate throughout.  The treating physician noted that 
the veteran was doing very well and provided him with a note 
detailing that he would be unable to work until at least the 
second week of June 2007.

A VA joints examination was conducted in June 2007.  At that 
time, the veteran reported that he had not worked since April 
23, 2007, and would return on June 16, 2007; otherwise, he 
had not lost any time from his employment.  Since his 
arthroscopic surgery, his knee was tender.  The veteran 
reported pain with flexion, and that he had gained full 
mobility.  He described the pain as "numbing," rated it as 
an 8 to 9 out of ten, and stated that it resolved 
spontaneously.  The veteran also indicated that his knee no 
longer locked up, gave way, was stiff in the morning, or 
swollen in the evening.  He walked one to two hours daily, 
performed exercises twice a day at home, and no longer used a 
knee brace.  The veteran experienced no dislocation or 
subluxation since his knee surgery.  

The examiner found that there was point tenderness at the 
medial and lateral femoral epicondyle.  There was minimum 
swelling in the supra-patellar area, but negative erythema or 
increased temp.  The veteran displayed normal sensation and 
strength in the right lower extremity.  There was no 
instability, guarding, weakness, or incoordination.  The 
veteran was able to stand on one foot bilaterally and squat; 
he also had no callosities breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  Range 
of motion studies revealed flexion from 0 to 140, with pain 
on flexion and repetition.  Extension was to zero degrees and 
full, was the same on repetition, and was not painful on 
motion.  The examiner opined that the veteran's overall right 
knee joint function was not additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance after 
repetitions or flare-ups.  He diagnosed the veteran as having 
right knee patella tendonitis with recent arthroscopic 
debridement.  The examiner stated that the veteran had gained 
full mobility of the right knee since his arthroscopic 
surgery; however, he continued to have some residual pain, 
stiffness, and mild functional limitations.  

The foregoing record shows that prior to April 2007, the 
veteran reported that his right knee gave way on a daily 
basis, and x-ray studies evidenced the presence of loose 
body, for which he underwent surgery in April 2007.  In the 
Board's view, this reflects the presence of severe 
instability, as to warrant a 30 percent evaluation prior to 
the veteran's surgery.  Furthermore, the record shows the 
presence of right knee arthritis, with non-compensable 
limitation of motion as to warrant a separate 10 percent 
rating under Diagnostic Code 5003.  

As to the time period since July 1, 2007, the foregoing 
record does not reflect the presence of limitation of flexion 
or extension that approaches the degree necessary for a 
compensable evaluation under Diagnostic Codes 5260-5262.  
Likewise, there is no showing that disability is manifested 
by knee ankylosis, or any recurrent subluxation or lateral 
instability, as would warrant consideration under Diagnostic 
Code 5256 or 5257, respectively.  However, the veteran 
continues to have residual pain, stiffness, and mild 
functional limitations of his right knee as seen on the June 
2007 VA examination, that together with the on-going presence 
of arthritis warrants the continuation of the 10 percent 
evaluation under Diagnostic Code 5003.  

In sum, the evidence supports a 30 percent evaluation for 
right knee instability from June 1, 2004 to April 24, 2007; 
and a non-compensable evaluation for right knee instability 
from July 1, 2007.  At the same time, a separate 10 percent 
evaluation for right knee arthritis is warranted from June 1, 
2004.  


II.  Atrioventricular Block, Status Post Pacemaker Implant

The veteran was granted an initial 10 percent rating for his 
service-connected atrioventricular block, status post 
pacemaker implant, effective June 1, 2004. The veteran 
disagrees with this initial evaluation.  This disability has 
been evaluated under 38 C.F.R. § 4.104, which rates diseases 
of the heart. 

Implantable cardiac pacemakers are rated as 100 percent 
disabling for two months following hospital admission for 
implantation or re-implantation.  Thereafter, they are rated 
as supraventricular arrhythmias, ventricular arrhythmias, or 
atrioventricular block, with a minimum 10 percent disability 
rating.  See Diagnostic Code 7018.

Under Diagnostic Code 7015, for atrioventricular block, an 
evaluation of 10 percent is warranted where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication or a pacemaker is required.  A 30 
percent evaluation will be assigned where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2006).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2). 

VA medical records, dated in July 2004, reflect that when the 
veteran was seen, he complained of fatigue, but denied any 
dizziness, syncope, or chest pain with exertion.  Later that 
month, the veteran reported having "no energy," but no 
other specific complaints, angina, or shortness of breath.  
He stated that he exercised by riding a bike, and the 
treating physician apparently made some technical adjustments 
to the permanent pacemaker (PPM).  

In September 2004, the veteran reported feeling more 
energetic since the PPM changes made at his last visit, but 
he did experience problems while lying on his side, where his 
heart rate would increase in certain body positions.  The 
veteran also stated that he was working out; running up to 
one mile; playing hockey and football; and tolerating the PPM 
well.  

A general VA examination was conducted in October 2004.  At 
that time, the veteran reported that he had been unemployed 
since May 2004 because "every time he states he has a 
pacemaker, no one will hire him."  He stated that he 
experienced sleep disturbance when lying on left side.  While 
he did not experience pain, he had weakness with fatigue and 
lack of endurance.  He reported that he was beginning to run 
slowly up to a mile, but had shortness of breath when going 
up one flight of stairs.  The veteran's blood pressure was 
110/70, pulse 60, and respirations 18.  There were no 
murmurs, and his carotids and pedal pulses were good.  The 
examiner diagnosed the veteran as having a history of third-
degree atrioventricular block with pacemaker insertion in 
December 2003.  

In January 2005, the veteran reported feeling better.  He was 
able to lie on his side while sleeping, and had less sleep 
disturbance.  The veteran was also able to work at UPS 
without difficulty related to his heart.  

In July 2005, the veteran reported feeling well, with no 
complaints to offer since his last check-up, and that he was 
now working at Petsmart.  The treating physician noted that 
the veteran's PPM was stable, with normal function in fully 
automatic pacing mode, and decreased outputs to preserve 
battery life.  

In November 2005, the veteran reported overall feeling better 
and working full-time without issue.  He was experiencing 
some sensations with the PPM at night, and occasional 
palpitations.  The veteran denied lightheadedness, dyspnea, 
or syncope.  The treating physician noted that the veteran's 
PPM was stable, with normal function in fully automatic 
pacing mode.  

In March 2006, the veteran had no cardiovascular complaints 
and stated that his palpitation sensation occurred rarely 
since he obtained a new bed and was less stressed.  The 
treating physician noted that the veteran's PPM had normal 
function in fully automatic pacing mode; however, there was 
evidence of over-sensing.  The physician stated that he would 
make changes with the pacer representative to improve sensing 
at the veteran's next appointment.  An August 2006 addendum 
stated that a chest x-ray reflected good positioning of the 
veteran's pacer wires.  He appeared for an appointment that 
month to reprogram his PPM. 

In October 2006 and February 2007, the veteran had no 
cardiovascular complaints, and stated that he was overall 
feeling better.  The treating physician noted that the 
veteran's PPM had normal function in fully automatic pacing 
mode, and stated that re-programming the PPM had improved the 
pacer diagnostics and function.

A VA arrhythmias examination was conducted in March 2007.  At 
that time, the veteran reported having difficulties with his 
PPM settings in the past, but that the most recent settings 
improved his symptoms.  He complained of residual dyspnea on 
exertion when running on the treadmill; shortness of breath 
after a half mile when trying to run an 8-minute mile; and 
dyspnea on exertion lifting 40 pound bags at work.  The 
veteran stated his current occupation was as a manager of a 
pet store.  He denied symptoms of angina, edema, orthopnea 
paroxysmal nocturnal dyspnea, or syncope.  The examiner noted 
that the veteran experienced possible sensing issues.  Upon 
examination, he found a left-sided pacemaker with two leads 
overlying the heart.  The cardio-mediastinal silhouette was 
within normal limits of size.  There were no consolidations 
or effusions.  The examiner diagnosed the veteran as having a 
left-sided dual lead pacemaker with no radiographic evidence 
of acute cardiopulmonary pathology and stated that the 
veteran's atrioventricular block with sick sinus syndrome was 
now pace maker dependant.  The veteran had no left 
ventricular hypertrophy or dilation as noted by recent chest 
x-ray.  The examiner opined that the veteran had mild to 
moderate residual impairments.  

The results of a cardiac stress test conducted in conjunction 
with the VA arrhythmias examination revealed a workload of 
14.8 METs.  The attending physician concluded that the 
veteran had good functional capacity with appropriate 
hemodynamic response.  ECHO test results showed normal left 
ventricular systolic function with an estimated ejection 
fraction of 55 to 60 percent, and normal right ventricular 
size and systolic function.  There was mild mitral 
regurgitation, but no other significant valvular disease.  

Based on the foregoing, the Board finds that the veteran's 
disability picture is not most nearly approximated by the 
next-higher 30 percent rating at any time during the appeal 
period.  A review of the evidence above shows that the 
disability at issue is manifested by a workload of 14.8 METs, 
which is not less than 7, as required by Diagnostic Code 7015 
for a higher rating.  There is also no evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Furthermore, the medical records 
indicate that the veteran's cardiac condition has continually 
improved throughout the duration of this appeal.  In fact, 
the veteran informed the March 2007 VA examiner that the most 
recent settings on his PPM had improved his symptoms.  Thus, 
the claim must be denied.

The Board has considered whether alternate diagnostic codes 
could provide the basis for a higher rating.  As noted above, 
the veteran has had a pacemaker implanted.  Diagnostic Code 
7018 instructs that after a pacemaker is implanted, and after 
the two months following hospital admission (with a 100 
percent rating) has passed, Diagnostic Codes 7010, 7011, 
7015, are to be assessed for ratings in excess of the minimum 
10 percent.  (The veteran was still on active duty the 2 
months following the pacemaker implantation and therefore, 
the 100 percent rating is not for consideration here.)  

The next-higher and maximum schedular rating of 30 percent 
under Diagnostic Code 7010, for supraventricular arrhythmias, 
requires paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  The Board 
notes that the record lacks medical evidence that identifies 
manifestations required by Diagnostic Code 7010 to warrant a 
30 percent rating.  There is no clinical evidence of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  

The criteria for a 30 percent rating under Diagnostic Code 
7011 for ventricular arrhythmias (sustained) is identical to 
the criteria under Diagnostic Code 7015, so a higher rating 
would not be warranted under DC 7011 for the same reasons 
that it would not be warranted under Diagnostic Code 7015, as 
previously discussed. The Board has also considered rating 
the veteran under further alternate diagnostic codes; 
however, there is no objective medical evidence of myocardial 
infarction (Diagnostic Code 7006); hypertensive heart disease 
(Diagnostic Code 7007); heart valve replacement (Diagnostic 
Code 7016); coronary bypass surgery (Diagnostic Code 7017); 
cardiac transplantation (Diagnostic Code 7019); or 
cardiomyopathy (Diagnostic Code 7020).

In conclusion, the Board finds no basis for assigning a 
rating in excess of the current 10 percent evaluation at any 
time during the entire rating period.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

III.  Conclusion

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's disabilities reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of increased 
or compensable evaluations on extra-schedular bases.  There 
has not been a showing that the veteran's disabilities result 
in marked interference with obtaining and maintaining 
employment.  Likewise, these conditions are not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, the Board is not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
osteoarthritis of the right knee is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for a right knee 
instability, prior to April 25, 2007, is granted.

A compensable evaluation for right knee instability since 
July 1, 2007 is denied.  



An initial evaluation in excess of 10 percent for 
atrioventricular block, status post pacemaker implant is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


